Citation Nr: 1422841	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO. 08-36 629	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for eczema prior to March 12, 2012.

2. Entitlement to an initial disability rating in excess of 10 percent for eczema from March 12, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 2001 to September 2007. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

During the pendency of the appeal, a rating decision dated in March 2012 assigned a 10 percent disability evaluation for eczema effective from March 12, 2012.  However, as this determination does not constitute a full grant of the benefit sought, the Veteran's claim for an increased initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The regulations governing the rating of scars under 38 C.F.R. § 4.118 were modified effective October 23, 2008.  The modifications did not affect the rating criteria for eczema.  The Board has considered the changes governing scars; however, as the Veteran was not rated under any of the scar regulations prior to October 23, 2008 or at any point during the period on appeal, and no ratings for scars are assigned in this decision, the changes in the regulations will not be discussed below.


FINDINGS OF FACT

1. During the entire period on appeal, the probative and competent evidence reflects that the Veteran's eczema has been treated with near-constant topical corticosteroids, but not systemic corticosteroids.

2. The Veteran's eczema has affected less than 5 percent (prior to March 12, 2012) and no more than 20 percent of her entire body or exposed areas at most.

3. The Veteran does not experience any disfigurement, scarring, palpable tissue loss, or gross distortion or asymmetry of features.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable rating prior to March 12, 2012 for eczema.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2013).

2. The criteria are not met for an initial rating in excess of 10 percent from March 12, 2012 for eczema.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2007 and May 2008 satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned (or effective date assigned, etc.) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, lay statements, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2012 the Board remanded the Veteran's claim, in pertinent part to obtain a VA examination.  In that regard, the Board finds the medical opinion obtained to be adequate in this case.  The examiner examined the Veteran, asked her about her eczema breakouts, and provided the amount of the exposed and unexposed areas affected.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, while the Veteran has challenged the adequacy of the opinion, as will be discussed in detail below, she does not specifically challenge the competency of the examiner and therefore, the examiner is presumed to be competent.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Increased Rating - Eczema

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected eczema disability is rated under 38 C.F.R. § 4.118, DC 7806.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, in a March 2012 rating decision, the RO awarded a 10 percent evaluation for the Veteran's eczema, effective March 12, 2012.

Under 38 C.F.R. § 4.118, DC 7806, a 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A noncompensable rating is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran has asserted in multiple lay statements that a higher evaluation is warranted for her service-connected eczema.  Specifically, the Veteran claims that she often has breakouts on more than 20 percent of her body, which she asserts is the reason she was prescribed a topical corticosteroid.  In a May 2012 statement the Veteran questioned the adequacy of the July 2007 QTC examination, stating that the examiner and nurse did not examine the concealed parts of her body affected by eczema.  Further, she stated that the March 2012 examination report does not reflect an accurate assessment of the areas affected by eczema at that time which should have included the left and right side of her rib cage and left and right shoulders.  Additionally, the Veteran claims that she now experiences scarring, discoloration, and thinning of the skin in areas that have repeatedly been subject to outbreaks.

In connection with her claim, the Veteran was provided three examinations.  In July 2007, the Veteran underwent a QTC examination, the report of which reflects that the Veteran was diagnosed with eczema.  The report also reflects that the Veteran reported symptoms of itching, shedding, redness, and approximately 30 outbreaks per year.  She denied exudation, ulcer formation, and crusting.  The examiner stated that the areas affected involved areas exposed to the sun, including the face and neck, but did not include the hands or head.  The examiner also stated that the Veteran had been using topical medication for the previous 12 months and that the medication had resulted in skin discoloration.  After physical examination, the examiner reported that the skin legion coverage of exposed areas was 1 percent and coverage relative to the whole body was also 1 percent.  No ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion were observed.

In January 2011 the Veteran underwent a VA examination.  The Veteran reported a long history of intermittent episodes of eczema in her neck area with outbreaks occurring at least monthly.  She also reported using topical corticosteroids for the past 12 months with side effects including thinning and discolored skin.  Physical examination revealed that less than 5 percent of the Veteran's exposed areas were affected; less than 5 percent of the total body was also found to be affected.  Other findings included a small area of dry skin on the left side of the neck.

Following remand of the Veteran's claim, a third examination was conducted in March 2012.  The examiner reviewed the Veteran's claims file and performed a physical examination.  He noted that the Veteran had been treated with topical corticosteroids for the previous 12 months but had not had any systemic treatment.  No malignant neoplasms were observed and the Veteran did not report any debilitating, or non-debilitating episodes in the past 12 months.  Physical examination revealed that between 5 and 20 percent of the Veteran's total body was affected by her skin condition.  The examiner opined that the skin lesions were just roughening of the skin over the sides of the chest and over the left trapezius area at that time.  No scarring was observed.

After review of the evidence, the Board finds that the assigned ratings for the period prior to March 12, 2012 and after are correct.  The evidence shows that prior to March 12, 2012, the Veteran's eczema affected less than 5 percent of her exposed areas and less than 5 percent of her entire body (See July 2007 and January 2011 examination reports).  The evidence also reflects that while the Veteran utilized topical steroids on a near constant basis, she did not use systemic treatment or immunosuppressive drugs for her skin condition at any point during the period on appeal, including prior to March 12, 2012.  As the Veteran's did not utilize systemic treatment and her skin condition affected less than 5 percent of her whole body and exposed areas prior to March 12 2012, a noncompensable rating is warranted.

Based on the March 2012 examination results, a 10 percent rating is warranted.  Per DC 7806, a 10 percent evaluation for eczema is warranted where at least 5 percent but less than 20 percent of the entire body or exposed areas are affected, or the intermittent use of systemic therapy for less than 6 weeks in the previous 12 months is required.  As described, the March 2012 VA examination report reflects that between 5 and 20 percent of the Veteran's entire body was affected by eczema at the time of examination.  Therefore, the Board finds that a 10 percent rating is warranted for this period.

The Veteran is not entitled to a rating in excess of 10 percent however.  The medical evidence does not support a finding that at least 20 to 40 percent of the Veteran's entire body or exposed areas were affected during this period.  The evidence also shows that the Veteran did not use any systemic therapy at any point.

The Veteran has asserted that more than 20 percent of her body is affected by eczema.  However, her claims are not supported by the medical evidence of record.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that symptoms that she experiences and which parts of her body are affected.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite her assertions, all three medical examinations have found that less than 20 percent of her entire body or exposed areas were affected by eczema.  The record is negative for any additional medical evidence reflecting that a greater percentage of the Veteran's body is affected at any point during the period on appeal.

It is also notable that the Veteran has contested the findings in the July 2007 and March 2012 examination reports, specifically, that the examiners did not correctly note the extent of her eczema coverage.  To that point, the Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  In this case, the Veteran has not challenged the competency of the examiner, rather, that he did not accurately express the extent of her symptoms.  As such, the Board presumes that the examiner is competent and that his report accurately reflects the examination findings.  Therefore, when viewed collectively with the medical evidence of record, the Veteran's account of her symptomatology alone is not sufficiently credible to warrant a rating in excess of the assigned evaluations for either period.  The Veteran is competent to report symptoms of eczema that are observable but the Board finds the medical examination reports more credible because there is no financial incentive or other reasons for the examiner to report findings inaccurately.

III. Increased Rating - Scars

DC 7806 also allows for ratings under DCs 7800 through 7805 for scarring or disfigurement.  As described, the medical evidence reflects that the Veteran does not currently experience any scarring as a result of her eczema.  Therefore DCs 7801-7805 are not applicable.

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.

Under DC 7800, Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

As described above, the evidence does not reflect that the Veteran experiences any disfigurement of her head, face, or neck due to eczema.  The March 2012 examination report indicates that the Veteran's face, head, and neck were not affected at that time.  The examiner also reported that the Veteran did not presently have any scars.  The January 2011 examination report only noted a small area of dry skin on her neck.  Lastly, the July 2007 examination report demonstrates that no ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion were observed upon examination.  The Veteran has asserted that her use of corticosteroids has resulted in skin discoloration.  However, the evidence does not indicate that she experiences hyper or hypopigmentation.  The evidence also does not show, and the Veteran does not assert, that she experiences tissue loss, gross distortion or asymmetry of features.  Therefore, based on the evidence, the Board does not find that a higher rating under DC 7800 is warranted during the period on appeal.

III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's eczema disability is specifically contemplated by the schedular rating criteria.  The Veteran's eczema disability has been manifested by symptoms of breakouts covering less than 20 percent of her exposed and unexposed areas, and has required topical medications to control.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.118 DC 7806.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to her eczema disability.  Rather, the record reflects that the Veteran's eczema does not have an effect on her employment and that she is unemployed because she is a full-time student (See January 2011 VA examination).  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected eczema.


ORDER

Entitlement to an initial compensable rating for eczema, prior to March 12, 2012 is denied.

Entitlement to a disability rating in excess of 10 percent for eczema, from March 12, 2012 is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


